DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first chute" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the plurality of flanges defines and input opening" in line 7, the claim limitation is unclear.
Claims 2 and 6 recites the limitation “wherein the stand bracket is co-operable with a stand” it is unclear if applicant is claiming the stand or if the feed chute assembly is just able to be attached to a stand. For the purpose of examination the examiner understands the claim limitation as positively reciting a stand and thus has rejected claims 2 and 6 with Worsley et al. US 10349624 which discloses a feeder being supported by a bracket and a stand.
Claims 2-4 and 6-8 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Farmer (US 2019/0099779).
Regarding claim 1, Farmer discloses a feed chute assembly, comprising: a baseplate (112a) having a first face (bottom of 112a) and a second face opposing the first face (top of 112a); a first chute opening (112f) in the baseplate extending between the first face and the second face (fig. 2); a flange (116) fastenable to the second-face of the baseplate and defining an input opening of the first chute (fig. 2); a chute extending from the flange and through the first chute opening (bottom cylindrical portion of 116); a feed output port disposed at an end of the chute opposing the flange (opening at the end of bottom cylindrical portion of 116, fig. 2), wherein the feed output port is in fluid communication with the input opening of the first chute (fig. 2); a first set of 
Regarding claim 4, Farmer discloses a dam proximal to the feed output port (spreader plate 105).


    PNG
    media_image1.png
    936
    990
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer.
Regarding claim 3, Farmer teaches wherein a wall (mounting flange 201) of a feed container (200) is interposed between the flange and the first face of the baseplate (para. 0028, 116 can be integrated with the hopper where the upper flange portion of 116 would sit in opening 202 of the hopper and the bottom cylindrical portion would protrude down through opening 202 into opening 112f), and wherein the chute is in fluid communication with an interior of the feed container through one or more openings in the wall of the feed container (bottom cylindrical portion would protrude through opening 202).
Regarding claim 5, Farmer teaches a feed chute assembly, comprising: a baseplate (112a) having a first face (bottom of 112a) and a second face opposing the first face (top of 112a); a chute opening (112f) in the baseplate extending between the first face and the second face (fig. 2); a flange (116) fastenable to the second-face of the baseplate and defining an input opening (fig. 2); a chute extending from the flange and through the chute opening (bottom cylindrical portion of 116); a feed output port disposed at an end of the chute opposing the flange (opening at the end of bottom cylindrical portion of 116, fig. 2), wherein the feed output port is in fluid communication with the input opening (fig. 2); a first set of mounting apertures disposed in the baseplate about the chute opening (see figure 2 above); a second set of mounting apertures disposed in the flange (see figure 2 above) and a plurality of fasteners co-operable with the first set of mounting apertures and the second set of mounting apertures to fasten the flange to the baseplate (para. 0029, ll. 1-9) but fails to teach a plurality of chute openings, a plurality of flanges corresponding in number to the plurality of chute openings, a plurality of chutes corresponding in number to the plurality of chute openings and a plurality of feed output ports corresponding in number to the plurality of chute openings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of chute openings, a plurality of flanges corresponding in number to the plurality of chute openings, a plurality of chutes corresponding in number to the plurality of chute openings and a plurality of feed output ports corresponding in number to the plurality of chute openings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case having a plurality 
Regarding claim 7, see claim 3 above.
Regarding claim 8, Farmer teaches a dam proximal to the feed output port (spreader plate 105, para. 0025) but fails to teach a plurality of dams. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of dams, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, having a plurality of dams would allow a greater number of animals to use the assembly while regulating the amount of feed exiting the feeder.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Worsley et al. (US 10349624 henceforth Worsley).
Regarding claims 2 and 6, Farmer teaches the invention substantially as claimed and further teaches a stand bracket (112c) disposed on the first face of the baseplate (bottom of 112a) but fails to teach a stand to vertically support the baseplate. However, Worsley teaches a stand bracket and stand (144/146 and 138, respectively, which is capable of being attached to bracket 112c). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Farmer’s feeder with the bracket and stand as taught by Worsley to allow the feeder to be placed in a variety of locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647